J-A13015-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: R.H., MINOR                             IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL OF: J.H., FATHER                        No. 1922 WDA 2014


             Appeal from the Order entered November 22, 2014
             in the Court of Common Pleas of Allegheny County
                   Civil Division, at No(s): TPR 17 of 2014

IN RE: L.H., MINOR                             IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL OF: J.H., FATHER                        No. 1923 WDA 2014


                  Appeal from the Order November 22, 2014
              in the Court of Common Pleas of Allegheny County
                    Civil Division, at No(s): TPR 19 of 2014

BEFORE: PANELLA, J., SHOGAN, J., and OTT, J.

MEMORANDUM BY PANELLA, J.:                            FILED JULY 27, 2015

     J.H. (“Father”) appeals from the orders entered on November 22,

2014, in the Court of Common Pleas of Allegheny County, involuntarily

terminating his parental rights to his female child, L.H., born in April 2006,

and to his female child, R.H., born in September 2007, (collectively “the

Children”), pursuant to 23 Pa.C.S.A. § 2511(a)(2), (5), (8), and (b).1

We affirm.




1
  L.H. is the mother (“Mother”) of L.H. and R.H. Mother filed consolidated
concurrent appeals at 1903 WDA 2014, 1904 WDA 2014, and 1905 WDA
2014, in regard to the involuntary termination of her parental rights to L.H.
R.H., and K.B. Her appeals are the subject of a separate memorandum.
J-A13015-15


      The record reveals the relevant factual and procedural history, as

follows. Father is the natural father of L.H. and R.H. The Allegheny County

Office of Children, Youth, and Families (“CYF”) became familiar with the

family in 2011, when Mother was involved in an accident and became

homeless. CYF assisted the family with intervention and services, and the

case was closed on October 19, 2011. CYF once again became involved with

the family on January 2, 2012. Mother again admitted to her history of drug

and alcohol abuse and mental health concerns, and Mother reported that she

had been charged with vehicular homicide because of the car accident in

2011. Mother offered a friend, L.P., as a potential placement resource for

the Children.

      In March 27, 2012, CYF again became involved with the family due to

concerns   regarding     the   placement   of   the   Children   with   Maternal

Grandmother.     Mother had previously alleged that Maternal Grandmother

had been abusive to Mother as a child, and Mother was also struggling with

her ongoing drug and alcohol addiction and her mental health issues. CYF

was unable to reach Mother for eleven days, and, on March 30, 2012, the

Children were removed from Maternal Grandmother’s home by CYF, and

placed in foster care.

      At the time of the Children’s removal, Father was unable to provide

housing for the Children.      Upon completion of its initial assessment of

Father, CYF had concerns about Father’s criminal background, his substance

abuse, and his lack of housing. Following the assessment, Father agreed to

                                     -2-
J-A13015-15


complete random drug and alcohol screens, and he began visiting the

Children at Gwen’s Girls.

      On April 27, 2012, CYF established a Family Service Plan (“FSP) for

Father, which included goals to achieve and maintain recovery from

substance abuse and to stabilize mental health problems. Additional goals

were added on October 25, 2013, April 23, 2013, October 17, 2013, and

April 4, 2014. Since the establishment of Father’s FSP goals, he has failed to

make adequate progress in dealing with his drug and alcohol goals and his

mental health goals. Father took no steps to work on his drug and alcohol

goals until 2013. To assist Father in addressing his drug and alcohol issues,

CYF referred Father to Highland House treatment facilities and Gateway. On

March 1, 2013, 11 months after agreeing to his drug and alcohol goal,

Father completed an intake evaluation at Highland House. However, after

completing only one session, Father was discharged on March 15, 2013 for

noncompliance.

      On October 14, 2013, Father began alcohol treatment at Gateway.

Father completed the program on February 24, 2014, and was discharged

with an instruction to continue that program in an aftercare program. Father

did not participate in any aftercare program.   Father also has a history of

failing to attend random drug and alcohol screens.

      With regard to Father’s mental health treatment goals, a CYF

caseworker testified that Father received mental health medications through

the Lawrence County Human Services Center and completed a psychological

                                    -3-
J-A13015-15


evaluation in September 2012.         The caseworker further testified that,

although Father continued to take his prescribed mental health medications,

Father did not meet his mental health goal because he did not participate in

active therapeutic counseling.

      Dr. Neil Rosenblum, a psychologist, offered testimony and evaluation

reports indicating the Father has continuing problems maintaining sobriety,

as well as continuing problems committing to mental health treatment. At

the time of Father’s individual evaluation of June 26, 2012 and his

interactional on July 30, 2012, Dr. Rosenblum noted that Father admitted to

alcohol and smoking marijuana.    Dr. Rosenblum also testified that Father

admitted to drinking heavily in the military and having a prior DUI

conviction.

      In his first evaluation report, Dr. Rosenblum opined that, based on

Father’s history, Father needed to have a commitment to total sobriety and

abstain from all drugs and alcohol.    Dr. Rosenblum also noted that Father

was not addressing his mental health issues. At the time of Father’s March

20, 2013 re-evaluation, Dr. Rosenblum wrote that there was no real change,

and opined that Father was not fully committed to recovery. Dr. Rosenblum

also testified that, at an April 15, 2014 individual and interactional

evaluation, Father admitted that he had lied to Dr. Rosenblum at the

previous evaluation, and that he had relapsed in February 2013.          Dr.

Rosenblum expressed significant concern with Father’s decision-making, his

commitment to recovery, and his failure to make use of the opportunities he

                                      -4-
J-A13015-15


was given to progress with his FSP goals.        At the time of the April 2014

evaluation, Dr. Rosenblum concluded that Father had not achieved the

stability needed to care for the Children. However, Father had consistently

visited the Children.

        Dr. Rosenblum also conducted interactional evaluations of Father with

the Children. Dr. Rosenblum found that the Children have a positive bond

and a “nice relationship” with Father, but do not rely on him as someone

who can meet their daily needs. Thus, Dr. Rosenblum determined that the

Children do not have a secure relationship with Father.

        On February 7, 2014, CYF filed Petitions for Involuntary Termination of

Parental Rights of Father to the Children. The orphans’ court held hearings

on July 11, 2014 and October 10, 2014.            On November 22, 2014, the

orphans’ court entered orders terminating Father’s parental rights to the

Children.

        On November 26, 2014, Father filed timely notices of appeal, along

with concise statements of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).     Father’s appeals at 1922 WDA 2014 and

1923 WDA 2014 were consolidated sua sponte by this Court on December 9,

2014.

        Our well-settled standard of review is as follows.

        The standard of review in termination of parental rights cases
        requires appellate courts to accept the findings of fact and
        credibility determinations of the trial court if they are supported
        by the record. If the factual findings are supported, appellate
        courts review to determine if the trial court made an error of law
                                       -5-
J-A13015-15


      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the orphans’ court terminated Father’s parental rights

pursuant to Sections 2511(a)(2) and (b), which provide as follows.

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                      ***

                                      -6-
J-A13015-15



           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental
           well-being and the conditions and causes of the
           incapacity, abuse, neglect or refusal cannot or will
           not be remedied by the parent.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2) and (b).

     To satisfy the requirements of Section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following

elements: (1) repeated and continued incapacity, abuse, neglect or refusal;

(2) such incapacity, abuse, neglect or refusal caused the child to be without

essential parental care, control or subsistence necessary for his physical or

mental well-being; and (3) the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied. See In re Adoption of M.E.P., 825
A.2d 1266, 1272 (Pa. Super. 2003).

     The   grounds   for   termination   of   parental   rights   under   Section

2511(a)(2), due to parental incapacity that cannot be remedied, are not


                                     -7-
J-A13015-15


limited to affirmative misconduct; to the contrary those grounds may include

acts of refusal as well as incapacity to perform parental duties. In re A.L.D.

797 A.2d 326, 337 (Pa. Super. 2002).

      Our Supreme Court set forth our inquiry under section 2511(a)(2) as

follows.

      As stated above, § 2511(a)(2) provides statutory grounds for
      termination of parental rights where it is demonstrated by clear
      and convincing evidence that “[t]he repeated and continued
      incapacity, abuse, neglect or refusal of the parent has caused
      the child to be without essential parental care, control or
      subsistence necessary for his physical or mental well-being and
      the conditions and causes of the incapacity, abuse, neglect or
      refusal cannot or will not be remedied by the parent.” If and
      only if grounds for termination are established under subsection
      (a), does a court consider “the developmental, physical and
      emotional needs and welfare of the child” under § 2511(b).

            This Court has addressed          incapacity   sufficient   for
      termination under § 2511(a)(2):

           A decision to terminate parental rights, never to be made
           lightly or without a sense of compassion for the parent,
           can seldom be more difficult than when termination is
           based upon parental incapacity.           The legislature,
           however, in enacting the 1970 Adoption Act, concluded
           that a parent who is incapable of performing parental
           duties is just as parentally unfit as one who refuses to
           perform the duties.

      In re Adoption of J.J., 511 Pa. 590, 515 A.2d 883, 891 (Pa.
      1986) (quoting In re: William L., 477 Pa. 322, 383 A.2d 1228,
      1239 (Pa. 1978)).

In re Adoption of S.P., 47 A.3d 817, 827 (2012).

      This Court has stated that a parent is required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities.

                                     -8-
J-A13015-15


See In re A.L.D. 797 A.2d at 337.        A parent’s vow to cooperate, after a

long period of uncooperativeness regarding the necessity or availability of

services, may properly be rejected as untimely or disingenuous. See id. at

340.

        The orphans’ court explained its decision to terminate Father’s

parental rights under Section 2511(a)(2) as follows.

              Grounds to terminate [Father’s] parental rights to L.H. and
        R.H. exist pursuant to 2511(a)(2). [Father’s] long history pf
        drug and alcohol abuse and mental health problems, his long
        delay in pursuing treatment to address these problems, and his
        lack of commitment to the aftercare necessary to support him all
        demonstrate a repeated and continued incapacity to function as
        a full-time parent to L.H. and R.H. [Father’sJ conduct has
        caused L.H. and R.H. to be without essential parental care and
        control.    [Father’s] lack of follow-through with aftercare
        treatment and his lack of understanding of the need for
        continued treatment justify the conclusion that his incapacity
        cannot and will not be remedied.

Orphans’ Court Opinion, at 9.

        There is ample, competent, clear and convincing evidence in the

record to support the orphans’ court’s determination that Father has not

demonstrated any ability to remedy the circumstances which led to the

Children’s placement, nor is there any indication that he could remedy such

circumstances in the foreseeable future, even with continued services in

place. After a careful review of the record, we find that the orphans’ court

aptly    discussed   the   evidence   against   the   requirements   of   Section

2511(a)(2). We will not impose our own credibility determinations and re-

weigh the evidence. We must defer to the orphans’ court’s determination,

                                      -9-
J-A13015-15


as the factual findings are supported by the record, and the court’s legal

conclusions are not the result of an error of law or an abuse of discretion.

See In re Adoption of S.P., 47 A.3d at 826-27.

      After we determine that the requirements of Section 2511(a) are

satisfied, we proceed to review whether the requirements of section 2511(b)

are satisfied.   See In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa.

Super. 2008) (en banc). This Court has stated that the focus in terminating

parental rights under Section 2511(a) is on the parent, but it is on the child

pursuant to section 2511(b). See id. at 1008.

      In reviewing the evidence in support of termination under section

2511(b), our Supreme Court recently stated as follows.

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare
      of the child have been properly interpreted to include
      “[i]ntangibles such as love, comfort, security, and stability.” In
      re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M.,
      [620 A.2d 481, 485 (Pa. 1993)], this Court held that the
      determination of the child’s “needs and welfare” requires
      consideration of the emotional bonds between the parent and
      child. The “utmost attention” should be paid to discerning the
      effect on the child of permanently severing the parental bond.
      In re K.M., 53 A.3d at 791.

In re: T.S.M., 71 A.3d at 267.

      We have stated that, in conducting a bonding analysis, the court is not

required to use expert testimony, but may rely on the testimony of social

workers and caseworkers. See In re Z.P., 994 A.2d 1108, 1121 (Pa. Super.


                                    - 10 -
J-A13015-15


2010).   This Court has observed that no bond worth preserving is formed

between a child and a natural parent where the child has been in foster care

for most of the child’s life, and the resulting bond with the natural parent is

attenuated. See In re K.Z.S., 946 A.2d 753, 764 (Pa. Super. 2008). It is

appropriate to consider a child’s bond with her foster parent.     See In re:

T.S.M., 71 A.3d at 268.

      Dr. Rosenblum conducted interactional evaluations of Father with the

Children in 2012, 2013, and 2014. Dr. Rosenblum noted that the Children

have a positive bond and a “nice relationship” with Father.      However, Dr.

Rosenblum found that the Children view Father as a “visitation person”—not

as a custodial caregiver.   The Children do not rely on Father as someone

who can meet their daily needs, and they have never relied on him for this.

Dr. Rosenblum opined in his April 2014 report that the Children do not have

a secure relationship with Father.

      Dr. Rosenblum conducted interactional evaluations of the Children with

Foster Mother in 2013 and 2014.       Foster Mother has known the Children

since they were born, and they have a strong bond with her. Dr. Rosenblum

found that Foster Mother focuses on the Children’s needs and has earned

their trust and confidence.   Dr. Rosenblum opined that Foster Mother will

make good decisions for the Children.         The CYF caseworker observed the

Children with Foster Mother and testified that the Children are comfortable,

secure, and happy in their foster home.


                                     - 11 -
J-A13015-15


      While Father may claim to love the Children, a parent’s own feelings of

love and affection for a child, alone, will not preclude termination of parental

rights. See In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010). A child’s

life “simply cannot be put on hold in the hope that [a parent] will summon

the ability to handle the responsibilities of parenting.” Id. at 1125. Rather,

“a parent’s basic constitutional right to the custody and rearing of his child is

converted, upon the failure to fulfill his or her parental duties, to the child’s

right to have proper parenting and fulfillment of his or her potential in a

permanent, healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856

(Pa. Super. 2004).

      We find that there was competent evidence to support the court’s

decision that termination of Father’s parental rights best serves the

Children’s developmental, physical, and emotional needs and welfare. Thus,

we discern no abuse of discretion or error of law as to the termination of

Father’s parental rights pursuant to section 2511(b).

      Accordingly, we affirm the orphans’ court’s orders terminating Father’s

parental rights to the Children pursuant to section 2511(a)(2) and (b) of the

Adoption Act.

      Orders affirmed.




                                     - 12 -
J-A13015-15

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/27/2015




                          - 13 -